96 N.Y.2d 857 (2001)
754 N.E.2d 1112
730 N.Y.S.2d 29
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ANGEL CRUZ, Appellant.
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
GAMILIET ROSARIO, Appellant.
Court of Appeals of the State of New York.
Argued and submitted June 7, 2001.
Decided June 28, 2001.
Woods Oviatt Gilman, L. L. P., Rochester (Michael J. Nolan of counsel), for appellant in the first above-entitled action.
*858 Howard R. Relin, District Attorney of Monroe County, Rochester (Alan Cruikshank of counsel), for respondent in the first above-entitled action.
Barbara S. Greathead, Rochester, for appellant in the second above-entitled action.
Howard R. Relin, District Attorney of Monroe County, Rochester (Patrick H. Fierro of counsel), for respondent in the second above-entitled action.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division in each case should be affirmed.
Defendants appeal their convictions of first degree criminal trespass, third degree criminal possession of a weapon, and two counts of seventh degree criminal possession of a controlled substance. Their arguments that the trial court should have given a "moral certainty" charge, that the indictment was multiplicitous (see, People v Sykes, 22 NY2d 159), and Cruz's challenge to the legal sufficiency of the evidence regarding the length of the shotgun barrel are unpreserved for our review. Defendants' remaining arguments are without merit.
In each case: Order affirmed in a memorandum.